 Case 2:19-cv-09288-DMG-FFM Document 29 Filed 08/19/20 Page 1 of 1 Page ID #:1534



 1                                                                         JS-6

 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   DION FEADOR JOYNER,                   )   No. CV 19-9288 DMG (FFM)
                                           )
12                     Petitioner,         )
                                           )   JUDGMENT
13         v.                              )
                                           )
14   BOARD OF PAROLE,                      )
                                           )
15                     Respondent.         )
                                           )
16
17         Pursuant to the Order Accepting Findings, Conclusions and Recommendations of
18   United States Magistrate Judge,
19         IT IS ADJUDGED that the Petition is dismissed with prejudice.
20
21   DATED: August 19, 2020
22
23
                                                        DOLLY M. GEE
24                                                  United States District Judge
25
26
27
28
